DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al WO/2012/129574 in view of Onada USPN 5,284,151 and further in view of either Wang US 2005/080460 or Bradley USPN 6,490486. 
	Burdick teaches a spinal cord stimulator including an implantable stimulator circuit 202 for implanting with in an organism. An external circuit for transmitting power 155B and data 155A to the implantable circuit from a proximally retained position wherein the implantable stimulator circuit has a first inductive coil for receiving power 264 and a second transmitting element 432 for communicating data with said externals circuit through a data link 155A. A flexible epidural catheter with electrode array (fig 3B. , element 140 of fig. 5). A multichannel stimulation circuit 240 with multiplexer 230 for delivering stimulation signals to the individually addressable electrodes of the array. The stimulation circuit using a voltage which is “high” voltage relative to lesser voltages. A multichannel stimulation recording circuit  (eg. page 4 lines 19-23 and lines 30-33, and a controller circuit 250 to store the recorded signals as well .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al WO/2012/129574 in view of Onada USPN 5,284,151 and further in view of either Wang US 2005/080460 or Bradley USPN 6,490486  as applied to claims 1, 3-13 above, and further in view of Prem et al USPN 5,630,836. To have used the external coil of Burdick for sending both power and data would have been a known obvious alternative as evidenced bu Prem et al (element 10).

Allowable Subject Matter
	Claim 25 and its dependent claims are allowable as the prior art does not teach the feedback system adjustment using bio-impedance signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK BOCKELMAN/Primary Examiner, Art Unit 3792